This opinion was filed for record
     FniE
      IN CLERKS OFFICE                             AtM'.(X)/Vrr^ onO/Tl) 1 (r?Y ^)/~)
tURCUE COURT,SDOE OF VMSHMSTQN

    DATE            6 nn
                                                         SUSTKN LvCARLSON
       GHIEFJUSriCe              I                     SUPREME COURT CLERK
        IN THE SUPREME COURT OF THE STATE OF WASHINGTON




  STATE OF WASHINGTON,                                  NO. 93098-8


                          Petitioner,                   EN BANC


                  V.

                                                        Filed          1 6 20
  CHELAN COUNTY DISTRICT COURT,
  HON.ROY S. FORE, Judge, and
  ROBERT JAMES BOWIE, Real Party in
  Interest,

                          Respondents.


         GORDON McCLOUD,J.—In 2015, a Chelan County deputy sheriff arrested

 Robert James Bowie for driving while under the influence (DUI). Bowie received

 appropriate ROW 46.20.308 warnings about his right to refuse a breath test, signed

 the implied consent form, and agreed to take that breath test. But 20 minutes later,

 just before administering the test, the deputy asked Bowie if he would provide a

 "voluntary" sample. This time Bowie declined. The State charged Bowie with DUI

 plus a refusal enhancement.

         The Chelan County District Court granted Bowie's motion to suppress

 evidence of his refusal. It ruled that the deputy's statement that the test was
State V. Chelan County Dist. Court et al. No. 93098-8



"voluntary" was "inaccurate[ ]" and "potentially" misleading. Clerk's Papers(CP)

at 65 (Conclusions ofLaw 4-6). The Chelan County Superior Court then denied the

State's interlocutory petition for a writ of review. CP at 199-200.

         We granted direct review of that decision. State v. Bowie, 377 P.3d 744

(2016). We now affirm.      RCW 7.16.040 governs the availability of the writ of

review in superior court. This statutory writ of certiorari is an "extraordinary

remedy." City ofSeattle v. Holifield, 170 Wash. 2d 230, 239, 240 P.3d 1162 (2010).

Superior court review via writ was not available in this case.

                                      FACTS


         In the early morning of June 14, 2015, Deputy Sheriff Michael Morrison

stopped Bowie on suspicion ofDUI. Deputy Morrison observed that Bowie's "face

was flushed and his eyes were blood shot, droopy and watery." CP at 34. Deputy

Morrison ordered Bowie out ofthe car. Bowie was able to complete two ofthe three

field sobriety tests he attempted and exhibited signs ofimpairment on both tests. CP

at 35.


         Deputy Morrison then arrested Bowie for DUI. Once Bowie had been

handcuffed and transported to the Chelan County Regional Justice Center, the

deputy read him the statutory implied consent warnings and "properly advised [him]

of his constitutional rights and the implied consent warning for breath pursuant to
State V. Chelan County Dist. Court etal, No. 93098-8



RCW 46.20.308, including advice that [Bowie] had the right to refuse the breath

test."     CP at 84 (Am. Finding of Fact (AFF) 2).             Bowie signed the form

acknowledging this. The deputy then asked Bowie if he would submit to that breath

test. Bowie "initially stated that he would." CP at 84(AFF 5). But at the moment

that the deputy offered the breath test apparatus to Bowie, Bowie applied lip balm.

The deputy therefore started the 15 minute observation period all over again. At the

end ofthat period,the deputy asked Bowie if he would "provide a voluntary sample."

CP at 84(AFF 7). Immediately after that description ofthe sample,Bowie refused.'

                               PROCEDURAL HISTORY


         The State charged Bowie with DUI plus a refusal enhancement. CP at 29-30.

Bowie moved to suppress evidence of his refusal on the ground that the deputy's

characterization of the breath test as "voluntary," when refusal actually carries

serious adverse consequences, deprived Bowie of his right to make a "knowing and

intelligent decision" about taking or refusing that breath test. CP at 55. The district

court granted that motion.^



         'Bowie had received implied consent wamings twice before: once in 2010 and
once in 2008. In 2010, Bowie refused the test; his driver's license was suspended as a
consequence.



         ^ The State moved for reconsideration. The district court amended its findings of
fact and conclusions of law but left its decision to suppress unchanged. CP at 83-88.
                                             3
State V. Chelan County Dist. Court et al, No. 93098-8



      The State sought interlocutory review via petition for writ of review in the

superior court, pursuant to RCW 7.16.040. After briefing and argument,the superior

court denied the State's petition due to lack ofprobable error by the lower court. CP

at 195-96. The State then sought direct review in this court, which we granted.

Bowie, 377 P.3d 744.

                                    ANALYSIS


      I.     Introduction


      The State argues that there is some tension in our cases about whether all

erroneous implied consent warnings require suppression of breath test results and/or

breath test refusals. It argues that review ofthe suppression order in this case would

allow us to clarify our holdings on that point; it urges us to adhere to precedent

stating that departures from the implied consent warnings may be evaluated for

severity of error or prejudice. E.g., Gonzales v. Dep't ofLicensing, 112 Wash. 2d 890,

901-05, 11A P.2d 1187 (1989) (civil action; dicta that no prejudice necessarily

required in criminal case "where the officer omits an entire portion ofthe statutorily

mandated warning"); Lynch v. Dep't ofLicensing, 163 Wash. App. 697, 711, 262 P.3d
65 (2011)(prejudice must be shown in civil case); State v. Elkins, 152 Wash. App.
871, 878, 220 P.3d 211 (2009); Grewal v. Dep't ofLicensing, 108 Wash. App. 815,

822, 33 P.3d 94 (2001). As noted, most of those cases requiring some showing of
State V. Chelan County Dist. Court et al., No. 93098-8



prejudice to grant relief are civil. But not all. See State v. Bartels, 112 Wash. 2d 882,

884, 774 P.2d 1183(1989)(granting relief only to indigent defendants because they

were the only ones who might have been prejudiced by inaccurate warning about

obtaining additional test '"at your own expense'"). The State concludes that the

erroneous advice in Bowie's case was minor and harmless and that the defendant

should bear the burden of proving that such minor errors caused prejudice.

      In contrast, Bowie argues that the district court's suppression decision is not

a reviewable interlocutory order under the strict standards of RCW 7.16.040,

governing availability of review. He continues that if we reach the merits of the

substantive arguments in this case, we should affirm. He urges us to adhere to our

line of cases holding that erroneous warnings that understate the adverse

consequences of a DUI suspect's decision to refuse the breath test require automatic

suppression. E.g., State v. Whitman County Dist. Court, 105 Wash. 2d 278, 286-88,

714 P.2d 1183 (1986); State v. Turpin, 94 Wash. 2d 820, 827, 620 P.2d 990 (1980).

      The State is correct that there is some tension between these two lines of


authority where, as here, it's a close call whether the erroneous warning influenced

the defendant. For that reason, as discussed below, we agree with Bowie that the

writ of review was not available under RCW 7.16.040, which (as relevant here)

limits review to decisions where the trial court "act[ed] illegally."
State V. Chelan County Dist. Court et al. No. 93098-8



      II.    RCW 7.16.040 governs the availability of interlocutory review of the
             district court's decision in the superior court via writ of review; since
             the district court did not "act[] illegally," that writ was unavailable

      RCW 7.16.040 sets forth the prerequisites to interlocutory superior court

review of the district court's suppression order. That statute provides that "[a] writ

of review shall be granted" when a lower court(1)"has exceeded [its] jurisdiction"

or is "acting illegally" and (2)no appeal or "any plain, speedy and adequate remedy

at law" exists. RCW 7.16.040. In this case, the district court clearly had jurisdiction

over Bowie's suppression motion; equally clearly, no other speedy pretrial remedy

is available. So the question here is whether the district court "act[ed] illegally."

      In Holifield, we provided a'"simple and straightforward'" definition ofthese

words, which, until that point, had been "far from a model of clarity." 170 Wash. 2d

at 245, 241 (quoting Geoffrey Crooks, Discretionary Review of Trial Court

Decisions under the Washington Rules ofAppellate Procedure, 61 WASH. L. Rev.

1541, 1554 (1986)). We borrowed language from RAP 2.3(b)(l)-(3) and RAP

13.5(b) and stated that a lower court is "acting illegally" for purposes of RCW

7.16.040 when it "(1) has committed an obvious error that would render further

proceedings useless;(2)has committed probable error and the decision substantially

alters the status quo or substantially limits the freedom of a party to act; or (3) has
State V. Chelan County Dist. Court et al.,lSo. 93098-8



so far departed from the accepted and usual course ofjudicial proceedings as to call

for the exercise ofrevisory jurisdiction by an appellate court." Id. at 244-45.

      These are very demanding standards. They make sense, though, because

review as a matter ofright is available ifthe suppression order effectively terminates

the government's case (RALJ 2.2(c)(2); RAP 2.2(b)(2)); but where, as here,

suppression is less critical to the outcome, the trial should typically proceed

uninterrupted. Thus, a district court that relies on existing case law has not "act[ed]

illegally" so its decision is appropriately shielded from immediate interlocutory

RCW 7.16.040 review.


      The district court in this case relied on just such existing case law. It applied

one of two possible lines of applicable precedent—^the line that requires automatic

suppression of refusal evidence due to erroneous warnings (without proof of

prejudice). CP at 86; Whitman County, 105 Wash. 2d at 286-88; Turpin, 94 Wash. 2d at

827. In reviewing that decision, the superior court correctly concluded that "[bjased

on the current nature ofthe law in the area ofDUI implied consent and breath testing,

the State has only shown possible error." CP at 195-96. Bowie is therefore correct

that under RCW 7.16.040, the superior court did not err in denying the State's

petition.
State V. Chelan County Dist. Court et al. No. 93098-8



      To be sure, review is available in our court. Under RAP 2.3(d), appellate

courts may accept review of"a superior court decision entered in a proceeding to

review a decision of a court of limited jurisdiction" if that decision "involved" "a

significant question of law under the Constitution of the State of Washington or of

the United States" or "involves an issue of public interest which should be

determined by an appellate court." RAP 2.3(d)(2), (3). What we are reviewing,

though, is the superior court's decision. In this case, the superior court decided it

lacked jurisdiction to issue a writ. Since that decision was correct, our review ofthis

interlocutory appeal ends.

      This is clear from our decision in Commanda v. Cary, 143 Wash. 2d 651, 655,

23 P.3d 1086 (2001). In that case, the defendants argued that the portion of the

Spokane Municipal Code governing DUI sentencing violated the constitutional right

to equal protection and that the DUI charges against them should therefore be

dismissed. Id. at 654. The municipal court denied the motions. The superior court

granted writs of review and reversed; it ruled that the ordinance at issue was

unconstitutional. We then granted direct review and reversed the superior court. We

did not, however, rule on the merits ofthe equal protection clause issue. Instead, we

held that the defendants failed to establish the statutory prerequisites to issuance of

the writ by the superior court. For that reason, the superior court erred in granting
State V. Chelan County Dist. Court et ah. No. 93098-8



review and abused its discretion by denying a motion to quash the writ. Id. at 653,

657. Commando thus stands for the rule that in cases like this, we review the

superior court's decision on whether it had authority to grant or deny the

interlocutory writ ofreview first. Accord Holifield, 170 Wn.2d at 246(writ ofreview

should not issue to review municipal court's suppression order that, if erroneous,

"would constitute at most a mere error of law that, without more, would not justify

issuance of a writ of review"). Thus, the superior court here properly denied the

interlocutory writ of review.

                                  CONCLUSION


      We hold that ROW 7.16.040 governs the availability of the writ of review in

superior court. Under ROW 7.16.040,the superior court correctly denied the petition

to issue the writ. We therefore affirm.
State V. Chelan County Dist. Court et al. No. 93098-8




 WE CONCUR:




'^hUA(iUiSi' Ci




                                                            r\


                                                        L




                                       '10
State V. Chelan County Dist. Court et al.




                                          No. 93098-8


        GonzAlez, J. (dissenting in part)— RCW 46.20.308 requires officers to

inform drivers suspected of driving under the influence that if they refuse a breath

test, there are potential consequences; this is known as "the implied consent

warning." In this case, an officer gave Robert Bowie the correct implied consent

warning. After Bowie delayed taking the test, the officer also described the test as

"voluntary." Bowie's refusal to perform a breath test should not have been

suppressed unless the use ofthe word "voluntary" was actually misleading. The

majority would rather leave the important question of who has the burden to prove

prejudice from an inaccurate implied consent warning unresolved. However,this

is the reason we granted review.' We have the authority and responsibility to make




'State V. Bowie, 377 P.3d 744(2016). Specifically, we granted the State's statement of grounds
for direct review, pursuant to RAP 4.2(a)(3)(conflict among decisions) and RAP 4.2(a)(4)
(fundamental and urgent issue of broad public import), in addition to its motion for discretionary
review detailing the considerations laid out in RAP 2.3(d), pursuant to RAP 17.3(c).
State V. Chelan County Dist. Court etal, No. 93098-8 (Gonzalez, J., dissenting)

clear that minor errors do not warrant automatic suppression. I respectfully

dissent.



      Bowie refused to take the breath test after the officer's implied consent

warning, but the district court suppressed the evidence of Bowie's refusal because

it found that the implied consent warning was "potentially" misleading. Clerk's

Papers at 65. The State filed a writ ofreview. The superior court denied the writ,

and the State filed a direct appeal to this court. I agree with the majority, the

superior court correctly denied the writ ofreview because the district court did not

"act[] illegally." RCW 7.16;040. As the majority recognizes, the district court

relied on "one oftwo possible lines of applicable precedent," specifically the line

that requires suppression of refusal evidence without proof of prejudice. Majority

at 7. The other line provides that if an error is minor, then the defendant should

bear the burden of proving such minor errors caused prejudice. By relying on a

line of precedents that requires automatic suppression, the district court did not

commit probable error that would substantially alter the status quo. City ofSeattle

V. Holifield, 170 Wash. 2d 230, 244-45, 240 P.3d 1162(2010)(describing when a

district court is "acting illegally"). This is where the majority's analysis ends, but

we seldom review a case merely to reaffirm settled law.
State V. Chelan County Dist. Court et a/., No. 93098-8 (Gonzalez, J., dissenting)

      The substantive questions are fully briefed, and a definitive interpretation

promotes judicial economy and uniformity in our law. This is why we granted

review. RAP 2.3(d) states:


      Discretionary review of a superior court decision entered in a proceeding to
      review a decision of a court of limited jurisdiction will be accepted only:
            (1)Ifthe decision ofthe superior court is in conflict with a decision of
      the Court of Appeals or the Supreme Court; or
            (2)If a significant question oflaw under the Constitution ofthe State
      of Washington or of the United States is involved; or
           (3)If the decision involves an issue of public interest which should be
      determined by an appellate court; or
            (4)Ifthe superior court has so far departed from the accepted and
      usual course ofjudicial proceedings, or so far sanctioned such a departure by
      the court of limited jurisdiction, as to call for review by the appellate court.
When the requirements of RAP 2.3(d) are satisfied, we may grant review to rule on

the important questions "involved," regardless of whether the writ should have

issued under RCW 7.16.040. The questions "involved" here are whether the

implied.consent warnings were erroneous, whether any such error requires

automatic suppression, and whether any such error is of constitutional magnitude.

These questions are important, affect a multitude of cases each year, have

statewide significance, and implicate the Constitution.


      Failing to review the district court's decision to suppress here leaves future

district courts to decide which oftwo applicable precedents to follow. Inevitably,
State V. Chelan County Dist. Court et al. No. 93098-8 (Gonzalez, J., dissenting)

the district courts will dole out justice unequally. The issues in this case are

significant—^without guidance, officers will feel compelled to repeat their implied

consent warnings whenever a benign error is made and stay,silent after an implied

consent warning until a breath test is complete, or refused, to avoid the possibility

of automatic suppression of the evidence. See State's Statement of Grounds for

Direct Review at 6-7. There is no compelling reason to limit our review, even

though the writ was appropriately denied under RCW 7.16.040.^

       Like the officer's use ofthe word "voluntary," the majority's reliance on

Commanda v. Cary is potentially misleading. 143 Wash. 2d 651, 23 P.3d 1086

(2001). While perhaps instructive, Commanda in no way restrains our ability to

review the questions before us. There may be prudential reasons for the court to

decline to reach other issues in specific cases, but no such reason is present here.^

See generally City ofTacoma v. Luvene, 118 Wash. 2d 826, 841, 827 P.2d 1374



^ See generally City ofSeattle v. Williams, 101 Wash. 2d 445, 456,680 P.2d 1051 (1984)
(distinguishing between review criteria under RCW 7.16.040 and appellate review of a superior
court decision on a writ of review under RAP 2.3(d)); Alter v. Issaquah Dist. Court, 35 Wn. App.
590,668 P.2d 609(1983)(per curiam)(separately analyzing whether the defendant's petition
met writ criteria under RCW 7.16.040 and whether the defendant stated a basis for appellate
review under RAP 2.3(d)). See also City ofMount Vernon v. Mount Vernon Mun. Court, 93 Wn.
App. 501, 508-09, 973 P.2d 3 (1998)(granting discretionary review because of the "public
interest," RAP 2.3(d), of the recurring "stuck ticket" issue raised).
^ The majority downplays the importance of reviewing the legal questions when a suppression
ruling is "less critical to the outcome." Majority at 7. Notably, however, principles ofjudicial
economy do not support partial review ofthe questions before us. See Minehart v. Morning Star
Boys Ranch, Inc., 156 Wash. App. 457, 467, 232 P.3d 591 (2010)("Promotion ofjudicial economy
is the primary reason that interlocutory review is not favored."(citing Mayhury v. City ofSeattle,
53 Wash. 2d 716, 721, 336 P.2d 878 (1959))).
State V. Chelan County Dist. Court et a/., No. 93098-8 (Gonzalez, J., dissenting)

(1992)("no prudential purpose is served by refusing to entertain a claim that an

ordinance is overbroad"). In Commanda,for example, it would have been

imprudent for the court to review the question underlying the writ challenge

because the defendants lacked standing to challenge sentences that were not

imposed on them. 143 Wash. 2d at 653 ("During the pretrial stage,. . . defense

counsel asserted that the DUI [(driving under the influence)] sentencing scheme's

enhanced penalty . . . violated equal protection."). Thus, the court declined to

review the equal protection challenge.'^

       Finally, the court is insulating the questions "involved" from review. The

State is now required to go to trial without the evidence ofrefusal and its appeal is

barred in the event of an acquittal. RAP 2.2(b). Future defendants will be left with

a precarious decision suggesting that a district court may autornatically suppress

evidence when an implied consent warning is slightly inaccurate and may not

bother to argue they were prejudiced by the inaccuracy. The two applicable

precedents will coexist until a district court denies a motion to suppress another

defendant's evidence of refusal, Even then, it will take a lengthy appeal and likely




 Commanda,if even relevant, weighs in favor of reviewing the remaining issues in this case.
While legal questions concerning sentencing are not properly presented at the pretrial stage, the
State sought review at the pretrial stage here because the district court's automatic suppression
will undoubtedly affect the result of the trial proceedings. Cf. Blomstrom v. Tripp, Wn.2d ,
402 P.3d 831, 841 (2017)(distinguishing Commanda because "the petitioners challenge pretrial
orders, not postconvietion consequences").
State V. Chelan County Dist. Court etal, No. 93098-8 (Gonzalez, J., dissenting)

this court's discretionary review before the issue is settled. It should be ho surprise

then that this area of law is unclear and our precedents are in tension. For this

reason, I feel it is my duty to answer the questions before us.

   I.      Under Our Prior Precedent, the Officer's Advice That the Breath Test
           Was "Voluntary" Was Potentially Misleading

   A. To be valid, implied consent warnings must substantially comply with the
      wording ofthe statute and not mislead—meaning that they cannot minimize
      or overstate the consequences ofrefusal
        The validity of an implied consent warning is a question oflaw, which we

review de novo. State v. Matilde Morales, 173 Wash. 2d 560, 567, 269 P.3d 263

(2012). Washington's implied consent statute provides:

        Any person who operates a motor vehicle within this state is deemed to have
        given consent, subject to the provisions ofROW 46.61.506, to a test or tests
        of his or her breath for the purpose of determining the alcohol concentration
        in his or her breath if arrested for any offense where . . . the arresting officer
        has reasonable grounds to believe the person [is driving under the
        influence] ....
RCW 46.20.308(1). Under the statute, law enforcement cannot compel breath

testing. Instead, motorists retain the right to withdraw their implied consent and

refuse the test, State v. Baird, 187 Wash. 2d 210, 222-23, 386 P.3d 239(2016)

(plurality opinion).


        But, refusal has consequences. Accordingly, the statute requires law

enforcement to tell a driver about those adverse consequences of refusal, including

the fact that his or her driver's license may be revoked for at least a year and that
State V. Chelan County Dist. Court etal. No. 93098-8 (Gonzalez, J., dissenting)

the refusal may be used against that driver in a criminal trial. RCW 46.20.308(2).

Our case law also requires accurate warnings of those adverse consequences

resulting from refusal. We have held that accurate warnings about the right to

refuse are necessary to enable the defendant to make a "knowing and intelligent

judgment" about whether to take or refuse the breath test. State v. Whitman

County Dist. Court, 105 Wash. 2d 278, 282, 714 P.2d 1183 (1986).


       We have further held that the change of even a single word,from "may" to

"shall," can deprive the driver ofthe right to refuse. The deprivation ofrights

occurs when "the warning actually read to the accused by the officer contains a

more coercive impact than that required by statute." Id. at 285-86.


       In fact, we have stated that we require "strict adherence" to the warning

language in the implied consent statute to meet that knowing-and-intelligent

requirement.^ State v. Bostrom, 127 Wash. 2d 580, 587,902 P.2d 157(1995). And

we have often imposed the remedy of automatic suppression for noncompliance

with the statutory language.^


^ See Connolly v. Dep't ofMotor Vehicles, 79 Wash. 2d 500, 503,487 P.2d 1050 (1971); Cooper v.
Dep't ofLicensing, 61 Wash. App. 525, 529, 810 P.2d 1385 (1991)(administrative case; holding
officers "to a strict standard of accuracy" with regard to the statutory warnings will provide
incentive to "phrase their advice in the language ofthe statute").
^ What the court granted in the ruling depended on the posture ofthe case. Remedies have included
suppressing evidence of a hreath test or ofthe defendant's refusal, see, e.g.. Whitman County, 105
Wash. 2d at 287, reversing an administrative decision to revoke the defendant's driver's license, see,
e.g.. Cooper, 61 Wash. App. at 529, and reversing a conviction and remanding for a new trial, see,
e.g.. State v. Turpin, 94 Wash. 2d 820, 827, 620 P.2d 990 (1980).
State V. Chelan County Dist. Court etal, No. 93098-8 (Gonzalez, J., dissenting)

   B. Errors in implied consent warnings can be major or minor; major errors are
      presumptively prejudicial, while minor errors are not
       In 2004,the legislature amended the implied consent statute to say that the

statutory warnings need only be given "in substantially the following language."

Laws of 2004, ch. 68, § 2(codified at RCW 46.20.308(2)). In State v. Murray, we

recognized, in light ofthat amendment, that certain minor variances from the

statutory warnings are acceptable. 187 Wash. 2d 115, 124-25, 384 P.3d 1150(2016).

We defined such a minor variance as one that "(1) does not omit any relevant

portion of the statute,(2)accurately expresses the relevant portions ofthe statute,

and (3)is not otherwise misleading." Id. at 125. Applying this standard, we held

that the deviation from the statute at issue in Murray was minor—because it gave

the driver completely correct information, despite failing to include all the

language of the statutory warning. Id. at 126.^

       Murray's, distinction between major errors and minor errors was not new—

we recognized the distinction before. We have ruled that erroneous implied

consent warnings required relief where they were actually misleading, in that they

were inaccurate and we believed the inaccuracy likely affected the defendant's



^ In Murray, state troopers failed to include statutorily required warnings about the legal
consequences that could result from breath test results over the legal limit for the psychoactive
compound in marijuana (tetrahydrocannabinol, or THC). But at that time, no breath test was
capable of measuring THC concentrations. We held that the troopers gave warnings "that
conformed to the ability of the breath test but not to the specific language ofthe statute." Murray,
187 Wn.2dat 118.

                                                 8
State V. Chelan County Dist. Court et ah, No. 93098-8 (Gonzalez, J., dissenting)

choice. See, e.g.. State v. Bartels, 112 Wash. 2d 882, 889,774 P.2d 1183(1989)

(otherwise proper implied consent warning invalidated when indigent person was

erroneously told that additional testing would be "'at your own expense'"^—

nonindigent person receiving the same warning did not get relief); Whitman

County, 105 Wash. 2d at 287-88 (warnings invalidly overstated consequences for

respondents who were told that refusal "shall," not "may," be used against them);

Cooper V. Dep't ofLicensing, 61 Wash. App. 525, 528, 810 P.2d 1385 (1991)

(warnings invalidly minimized consequences where officer implied that license

might be revoked for less than the mandatory minimum time); Welch v. Dep 't of

Motor Vehicles, 13 Wash. App. 591, 592, 536 P.2d 172(1975)(warnings invalid

where officer erroneously suggested license revocation was not mandatory).


      We have treated minor errors differently. When "no different meaning is

implied or conveyed" by the error in word choice, Washington courts have often

found that "the defendant is not misled"—even before the 2004 amendment. Town


ofClyde Hill V. Rodriguez, 65 Wn. App. 778,785, 831 P.2d 149(1992)

(modification in wording of implied consent warning so minor that defendant

could not have been misled); e.g., Bartels, 112 Wn.2d at 889(nonindigent

defendants not entitled to relief since the erroneous "at your own expense" warning

would not have misled them); see also Gonzales v. Dep't ofLicensing, 112 Wn.2d
State V. Chelan County Dist. Court etal. No. 93098-8 (Gonzalez, J., dissenting)

890, 901, 774 P.2d 1187(1989)(civil case; "at your own expense" language not

misleading for nonindigent defendants).


    C. The officer's addition ofthe word "voluntary"to the statutory warnings was
       a minor error; hence, it is notpresumptively prejudicial
       In this case, the officer added the nonstatutory description ofthe breath test

as "voluntary." The district court ruled that the descriptor "voluntary" was

"potentially" misleading and suppressed the evidence of Bowie's refusal. It did

not make a factual finding. Bowie argues that use ofthe word "voluntary" was

misleading as a matter oflaw and requires relief. He analogizes to our decisions

holding certain misadvice minimized or overstated consequences of refusal so

much that it constituted automatic, prejudicial error. E.g., Whitman County, 105
Wash. 2d at 286-88; State v. Turpin, 94 Wash. 2d 820, 827, 620 P.2d 990(1980). But

the error in this case was not as severe as those errors. Characterizing the breath

test as "voluntary" was, at most, ambiguous. Bowie's prejudicial-error-as-a-

matter-of-law argument therefore fails.^



^ Bowie also makes a textual argument that the phrase "in substantially the following language"
frorn RCW 46.20.308(2) applies only to the warnings listed in the statute after that phrase. He
contends that all warnings listed before that phrase must match the statutory language exactly. Br.
of Resp't Bowie at 21-22. But we have never interpreted RCW 46.20.308 this way. Indeed, we
recently addressed the meaning of this phrase in Murray. And, although we did not address this
argument specifically, we made it clear in reaching our decision that we were "considering the
statute as a whole." Murray, 187 Wash. 2d at 124 (citing Dep't ofEcology v. Campbell & Gwinn,
LLC, 146 Wash. 2d 1, 9-10,43 P.3d 4(2002)). We went on to state,"Read as a whole,the legislature
has made its intent clear: the arresting officer does not have to perfectly incant the words of the
implied consent statute; he or she must simply give the accused a relevant warning in substantially
the statutory language." Id.

                                                10
State V. Chelan County Dist. Court et          93098-8 (Gonzalez, J., dissenting)

       The State argues that use ofthe word "voluntary" was presumptively

accurate, or at least benign, and requires no relief. The State asserts that the word

"voluntary" is the "'linguistic equivalent'" ofthe statutory phrase "right to refuse,"

and thus that the officer's use ofthe word "substantially" complied with the

statute.^ The State points to dicta in our cases that characterize the implied consent

process—and its "right to refuse" testing—as "voluntary." E.g., City ofSeattle v.

St. John, 166 Wash. 2d 941, 944, 215 P.3d 194(2009)(noting that defendant "refused

the voluntary blood alcohol test" after being read the "statutory warning regarding

implied consent blood alcohol tests"). Essentially, the State is using this analogy

to show that the word "voluntary" means "that the officer is not going to physically

force the person to provide a breath sample." Br. of Pet'r at 19. But that is not the

implied consent warning that the legislature requires. It requires officers to give

implied consent warnings that accurately advise the individual of the consequences

oftaking or declining the test, not advice that suggests that the defendant will be

physically forced to take it. The State's accurate-or-benign-as-a-matter-of-law

argument therefore also fails.




^ Br. ofPet'r at 14-15 (quoting 65 Wash. App. at 785).
                                          11
State V. Chelan County Dist. Court et al, No. 93098-8 (Gonzalez, J., dissenting)

         Instead, we have an erroneous warning that could be taken as minimizing the

adverse consequences of refusal, but might not necessarily be taken that way. In

that sense, it is not a major error but a minor one.


         We have faced this situation before. In such cases, we have granted relief

only to the people that we believed would actually be misled. Bartels, 112 Wn.2d

at 889(adding misleading language about the right to additional testing "at your

own expense" to "an otherwise proper informed consent warning" invalidated

warning, but only as to indigent defendants who are the group most likely to be

adversely affected). That is not this case.


         I next turn to the question of how to decide whether Bowie was likely

misled. If Bowie was misled, he is entitled to relief.


   II.      Although the Error Here Is Minor and Hence Not Presumptively
            Prejudicial, This Defendant Is Entitled To Show That He Was Likely
            Misled

   A. This is afactual question


         Although the error in this case is minor and not presumptively prejudicial as

a matter of law, it may have caused Bowie prejudice as a matter of fact. The

difference between warnings that are statutorily incorrect but not misleading as a

matter oflaw, e.g., Murray, 187 Wash. 2d 115; Bartels, 112 Wash. 2d at 889-90

(nonindigent defendants), and warnings that are misleading as a matter oflaw, e.g..


                                           12
State V. Chelan County Dist. Court etal, No. 93098-8 (Gonzalez, J., dissenting)

Bartels, 112 Wn.2d at 887(indigent defendants); Whitman County, 105 Wash. 2d
278, is one of degree. As the district court judge ruled, the error in this case was

not one ofthe worst and was not necessarily coercive or misleading as a matter of

law. It was ambiguous and "potentially" misleading—depending on whether and

how it actually affected the defendant's decision-making.


      This is a factual question—^not a legal one. Indeed, the district court

jconcluded that "[gjauging the impact of the past warnings on the defendant's

ability to make a knowing and intelligent decision herein on June 15, 2015, would

be difficult and speculative." Clerk's Papers at 86-87. I agree, such a decision

may be difficult to make. But the district court will not speculate. It will take

evidence and render a decision accordingly.


   B. For a minor deviation like this, the defendant mustprove prejudice


      The parties argue about who would bear the burden of proof on this factual

question. In some implied consent DUI cases, we have applied the constitutional

harmless error standard announced in Chapman v. California, 386 U.S. 18, 24, 87
S. Ct. 824, 17 L. Ed. 2d 705 (1967). Chapman presumes that constitutional errors

cause prejudice and places the burden on the State to prove any such error

harmless beyond a reasonable doubt. E.g., Bartels, 112 Wash. 2d at 890 (explicitly

applying Chapman standard to the category of indigent defendants most likely


                                          13
State V. Chelan County Dist. Court et al, No. 93098-8 (Gonzalez, J., dissenting)

impacted by the erroneous "at your own expense" warning); Turpin, 94 Wash. 2d at

823 (noting that Turpin was asserting a statutory, not constitutional, right but still

declining to require her to show prejudice).


      In such cases in which prejudice is presumed, the error is usually a major

deviation from the statutory warnings or implicated constitutional rights. See

Morales, 173 Wn.2d at 576(warnings implicated defendant's constitutional rights

to self-defense and due process); Bartels, 112 Wn.2d at 887(warnings error

involving court rule that '"incorporates constitutional requirements'" related to the

right to self-defense (quoting State v. Kelly, 102 Wash. 2d 188, 200, 685 P.2d 564

(1984))); Turpin, 94 Wash. 2d at 826 (right to self-defense in a negligent homicide

case). In fact, a major error in an implied consent warning can be so misleading as

a matter oflaw that it deprives the defendant offair notice about the consequences

of testing and refusal and, hence, implicates due process protections. See South

Dakota v. Neville, 459 U.S. 553, 566, 103 S. Ct. 916,74 L. Ed. 2d 748 (1983)(an

"implicit promise to forgo use of evidence that would unfairly 'trick' respondent if

the evidence were later offered against him at trial" could violate a defendant's due

process rights); Bostrom, 111 Wash. 2d at 591 (warnings could violate due process if

they were "implicitly misleading" and thus created a situation that was

"fundamentally unfair"). Our decisions requiring automatic suppression for major

errors no doubt reflect this concern.


                                          14
State V. Chelan County Dist. Court et al, No. 93098-8 (Gonzalez, J., dissenting)

      On the other hand, as the State points out, in other implied consent warning

cases, we have required the defendant to show that he or she was prejudiced by the

error. Bartels is a criminal case declining to apply Chapman harmless error review

to the defendant category least likely to have been adversely affected by the

erroneous warning. Bartels, 112 Wash. 2d at 890. State v. Templeton is another,

albeit in a slightly different context. 148 Wash. 2d 193, 199-200, 59 P.3d 632(2002)

(applying nonconstitutional harmless error review in criminal DUI suppression

case to violations of CrRLJ 3.1, advisement of right to counsel).

      There is certainly some tension between our implied consent cases applying

Chapman or Chapman-Wke review, and those applying nonconstitutional harmless

error review. We presumed prejudice when the error was major, We declined to

presume prejudice when the deviation from the statutory language was minor.

E.g., Murray, 187 Wash. 2d 115; Bartels, 112 Wash. 2d at 894 (the nonindigent

defendant category).


      We should continue this pattern and make it explicit: where an error is only

potentially misleading, the defendant bears the burden of proving, by a

preponderance ofthe evidence, that the error likely impacted his or her decision

about taking or declining the breath test. District courts need to make a finding

regarding whether the defendant was actually misled.



                                         15
State V. Chelan County Dist. Court et al. No. 93098-8 (Gonzalez, J., dissenting)

                                  CONCLUSION


      ROW 7.16.040 may govern the availability of the writ of review in superior

court, but RAP 2.3(d) governs the availability of discretionary review in our court.

Under ROW 7.16.040, the superior court correctly denied the petition to issue the

writ. Under RAP 2.3(d), however, our review of the underlying issues is clearly

appropriate, and we should address the issues from the lower court decision

"involved" on the merits. Bowie is entitled to argue that the inclusion of"voluntary"

in the implied consent warning prejudiced him, but the evidence ofhis refusal should

not be automatically suppressed without that factual finding. I respectfully dissent.




                                         16
State V. Chelan County Dist. Court et al.,^o. 93098-8




                                       17